Citation Nr: 1748930	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-05 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for service-connected scars. 

2.  Entitlement to a disability rating in excess of 10 percent for residuals of post-operative bilateral pneumothorax with obstructive defect.

3.  Entitlement to service connection for muscle damage secondary to service-connected post-operative bilateral pneumothorax with obstructive defect. 

4.  Entitlement to service connection for back disability, to include scoliosis and protruded disc with muscle spasms, secondary to service-connected post-operative bilateral pneumothorax with obstructive defect.

5.  Entitlement to service connection for a psychiatric disorder, to include depression. 

6.  Entitlement to a compensable rating for service-connected hearing loss. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, attorney


WITNESSES AT HEARING ON APPEAL

Veteran and C.L. (observer)


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to June 1989. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, in September 2009, May 2010, and May 2011. 

The September 2009 and May 2010 decisions both deny different claims for entitlement to service connection for back issues.  The September 2009 claim involves a report of scoliosis and the May 2010 claim involves a report of a bulging T-5 disc with associated muscle spasms.  The Board has consolidated these issues as written above as both involve the same body system and symptoms as reported by the Veteran.  Both claims have been fully considered by the Board, as well as any other reported or documented back disabilities in the record. 
The Veteran appeared at a videoconference at the RO in November 2016 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability rating in excess of 10 percent for residuals of post-operative bilateral pneumothorax with obstructive defect; to service connection for muscle damage secondary to service-connected post-operative bilateral pneumothorax with obstructive defect; to service connection for back disability, to include scoliosis and protruded disk with muscle spasms, secondary to service-connected post-operative bilateral pneumothorax with obstructive defect; to service connection for a psychiatric disorder, to include depression; to a compensable rating for service-connected hearing loss; and for a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has four service-connected scars. 

2.  The Veteran's scars are linear scars associated with surgeries. 

3.  The Veteran's scars are painful. 

4.  The Veteran's scars are located on the Veteran's trunk. 

5.  The Veteran's scars total less than 6 square inches. 



CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher for the Veteran's service-connected scars has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.15, 4.16, 4.40, 4.45, 4.118, Diagnostic Code 7800 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Board notes that there the claims file appears to be missing some records.  However, with respect to the Veteran's claim for a compensable rating for scars, these missing records are not material and their absence does not adversely affect his claim.  As explained further below, the rating criteria for scars are based on the number, size, location, and nature of scars.  See 38 C.F.R. § 4.118 (2017).  The number, size, and location of the Veteran's scars are static and there is no change in nature that could warrant a higher rating that the one awarded to the Veteran.  So the addition of new records could not warrant a higher rating and does not adversely impact the Veteran's claim.  See Pratt v. Nicholson, 20 Vet. App. 252 (2006).

The Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Scars

The Board has evaluated the Veteran's scars by applying the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  

The Veteran's service-connected scars are a result of two separate surgical procedures.  These scars were evaluated in a November 2009 VA examination.  The examination identified four scars.  All four scars were identified as "linear scars."  The size of each scar was noted and the total surface area of the scars was less than 6 square inches.  The examination states that there were no disabling effects of the scars, but does note pain with exertion.  

The Veteran testified at his hearing that the scars are painful.  The Veteran is competent to provide such testimony, further his testimony is found credible by the Board as it is consistent with the examination.  Moreover, the Veteran is in the best position to provide information related to pain, thus the testimony is afforded significant weight.  

Linear scars are rated according to the Diagnostic Code (DC) 7805, which provides that such scars should be rated based on their effects under DCs 7800, 7801, 7802, 7804.  

DC 7800 is inapplicable because the Veteran does not have scars of the head, face, or neck. 

DC 7801 rates scars based on their surface area.  As is the case here, scars of less than 6 square inches are noncompensable.  A higher rating would require more than 6 square inches of scars.  The Veteran does not meet this criteria. 

DC 7802 is inapplicable because the Veteran's scars do not total more than 144 square inches, additionally, the symptom of pain indicates they are not superficial.  

DC 7804 rates painful scars based on the number of such scars.  As is the case here, three or four painful scars are rated at 20 percent.  A higher rating would require five or more painful scars.  The Veteran does not meet that criteria. 

Therefore, the Veteran's service-connected scars meet the criteria for a 20 percent disability rating because there are four painful scars.  


ORDER

Entitlement to a 20 percent disability rating for service-connected scars is granted.


REMAND

Residuals of Post-Operative Bilateral Pneumothorax with Obstructive Defect

A review of the Veteran's claims file indicates the record is incomplete.  This is consistent with a memorandum indicating that the files from 2010 to 2013 were lost in the electronic conversion of the record.  Although the Veteran provided the copies of records from this period that he had available, the record still appears to be incomplete.  There are references to VA examinations that took place in April 2011, but the records relating to these examinations are not present in the file.  Some of these records, including VA examination records could reasonably be expected to reside with the facilities where the services were provided.  It does not appear that an effort to obtain records directly from those facilities has been attempted.  Such an attempt should be made to ensure that a decision is made based on a complete record.  It also appears that records from April 2014 forward remain outstanding.  Therefore, upon remand, the AOJ should attempt to obtain any missing VA medical records and any that remain outstanding related to the Veteran's claims. 

Additionally, the Veteran's testimony at the hearing indicated that this condition has worsened since the last examination of record.  Given the period of time that has elapsed since the Veteran's last VA examination, and upon finding the Veteran's statements credible, a new examination is warranted to evaluate the current nature and severity of the condition.  Therefore, after any necessary development has been completed, schedule the Veteran for a new VA examination to evaluate the current nature and severity of his service-connected residuals of post-operative bilateral pneumothorax with an obstructive defect.

Muscle Damage

The above-mentioned development for residuals of the Veteran's bilateral pneumothorax is also relevant to the issue of muscle damage, which the Veteran has claimed is secondary to aforementioned issue.  Thus, the above development must be completed before the issue of muscle damage can be adjudicated.  

Back Disability

Similar to the issue of muscle damage, the Veteran's back disabilities are claimed as secondary to the residuals of the Veteran's bilateral pneumothorax.  Thus development related to that issue must be completed prior to adjudicating this claim.  




Psychiatric Disorder

The above-mentioned missing records are directly related to the Veteran's claim for service connection of a psychiatric disorder.  One of the missing April 2011 examinations was to evaluate the nature, severity, and etiology of the Veteran's psychiatric disorders.  Thus, development actions to obtain copies of these records should be completed prior to adjudication of this claim.  Further, without those records, there is no medical opinion in the claims file regarding the etiology of the Veteran's psychiatric disorder.  Thus, the above-mentioned development is necessary before adjudicating this claim. 

Additionally, the Veteran has reported this psychiatric conditions have worsened and are secondary to his service-connected conditions, thus a new examination and opinion with regard to his psychiatric disorder and its relation to his service-connected conditions is warranted.  Therefore, upon completion of any necessary development the Veteran should be scheduled for a VA examination to determine the nature, severity, and etiology of any current psychiatric disorders. 

Hearing Loss

The Veteran has testified that his hearing loss has progressed since his last examination.  Given the time between his last hearing examination and present and the competent, credible testimony from the Veteran, a new examination to determine the present nature and severity of his service-connected hearing loss is warranted.  Therefore, upon remand, the Veteran should be scheduled for an examination to determine the current nature and severity of his service-connected hearing loss. 

TDIU

The Veteran's claim of TDIU is based on the effects of his service-connected disabilities.  A determination on this issue prior to resolving the above issues would unduly prejudice the Veteran.  Thus adjudication on this issue is deferred until the above development is accomplished. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran to determine locations and dates where the Veteran received treatment for his claimed residuals of a bilateral pneumothorax, muscle damage, spinal disability, psychiatric disorder, and hearing loss between 2010 and present.  

Appropriate efforts to obtain any outstanding records, including those identified by the Veteran, the missing VA examination reports noted above from April 2011, and any records from April 2014 forward. 

If necessary the Veteran should be provided any required releases for VA to obtain private treatment records.  

Efforts to obtain the missing and outstanding records should be documented in the claims file. 

If it is determined that any records are not available, the Veteran should be informed of such and be provided an opportunity to provide those records himself. 

2.  After the above development has been accomplished, forward the Veteran's claims file to an appropriate examiner to evaluate the current nature and severity of the Veteran's service-connected hearing loss disability.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to provide an opinion concerning the current nature and severity of the Veteran's service-connected hearing loss disability and any functional impairment thereof. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After the above development has been accomplished, forward the Veteran's claims file to an appropriate examiner to evaluate the current nature and etiology of any diagnosed acquired psychiatric disorders, to include depressive disorder 

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record.

b.  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder began in or is related to active service. 

c.  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probably of 50 percent or greater) that the Veteran's acquired psychiatric disorder is caused by a service-connected disability.

d.  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probably of 50 percent or greater) that the Veteran's acquired psychiatric disorder was aggravated by a service-connected disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After the above development has been accomplished, forward the Veteran's claims file to an appropriate examiner or examiners to evaluate the current nature and severity of his residuals of his post-operative bilateral pneumothorax with an obstructive defect. 

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to provide the following opinions:

a.  The functional impairment resulting from the residuals of the Veteran's post-operative bilateral pneumothorax, including an obstructive defect. 

b.  Identify any muscle damage associated with the Veteran's post-operative bilateral pneumothorax. 

c.  Identify any back disorders associated with the Veteran's post-operative bilateral pneumothorax. 

d.  For any identified muscle damage, opine whether it is at least as likely as not (a probability of 50 percent or greater) that it is caused by the Veteran's service-connected post-operative bilateral pneumothorax. 

e.  For any identified muscle damage, opine whether it is at least as likely as not (a probability of 50 percent or greater) that it was aggravated by the Veteran's service-connected post-operative bilateral pneumothorax. 

f.  For any identified back disorder, opine whether it is at least as likely as not (a probability of 50 percent or greater) that it is caused by the Veteran's service-connected post-operative bilateral pneumothorax. 

g.  For any identified back disorder, opine whether it is at least as likely as not (a probability of 50 percent or greater) that it was aggravated by the Veteran's service-connected post-operative bilateral pneumothorax. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

The examiner should address the functional and occupational impairment due to the service-connected disabilities as they relate to the ability to function in a work setting, including the ability to perform sedentary and physical tasks in a work setting, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


